 Exhibit 10.1

Amendment to

Agreement No. 9600048977.1

 

Amendment No. 6 to the Proppant Supply Agreement

 

This Amendment No. 6 to the Proppant Supply Agreement is entered into as of
April 30, 2016 (the “Effective Date”), by and between Halliburton Energy
Services, Inc. (“Halliburton”) and CARBO Ceramics Inc.  (“Seller”).

 

WITNESSETH:

 

WHEREAS, Halliburton and Seller entered into a Proppant Supply Agreement
dated August 28, 2008 (most recently amended on January 1, 2016, the
“Agreement”);

 

WHEREAS, Halliburton and Seller wish to amend the Agreement to reflect certain
changes as set forth herein.

 

NOW, THEREFORE, in consideration of the premises, the terms and conditions
stated herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto hereby agree as
follows:

 

1.

Term.  Section 7.1 of the Agreement is hereby amended and restated in its
entirety by the following:

 

“7.1Term. The term of this Agreement shall be for a period beginning on the
Effective Date and ending on June 30, 2016, unless earlier terminated in
accordance with the provisions of this Agreement or extended by agreement of the
Parties. Unless provided otherwise in this Agreement, upon terminations of this
Agreement neither Party shall have any liability or obligation under this
Agreement of any kind except for any provisions which survive termination of the
Agreement, including but not limited to Buyer’s liability for any accrued but
unpaid penalties pursuant to Article IV for a failure of Buyer to satisfy its
commitments pursuant to Section 2.1 of the Agreement existing as of the Purchase
Commitment Termination Date set forth in Amendment No. 5.”

 

Except as otherwise expressly modified or amended herein, all terms and
conditions contained in the Agreement shall remain in full force and effect and
shall not be altered or changed by this Amendment. The Agreement, as amended by
this Amendment No.6, shall constitute the entire agreement of the parties. All
references to Sections in the Amendment No.6 correspond to Sections contained in
the Agreement unless otherwise expressly stated.

 

IN WITNESS WHEREOF, Seller and Halliburton have caused this Amendment No.6 to be
duly executed by their authorized representatives as of the Effective Date.

 

Halliburton Energy Services, Inc.

CARBO Ceramics Inc.

 

Signature:

 /s/ Edward Porter

Signature:

 /s/ Don P. Conkle

Printed Name:

Edward Porter

Printed Name:

Don P. Conkle

Title:

Senior Director, PML

Title:

VP Marketing & Sales

Date:

5/12/2016

Date:

5/11/2016

 

 

 

Page 1 of 1